                  Case 19-12153-KBO               Doc 789-3        Filed 09/01/21         Page 1 of 9



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

    In re:
                                                                    Chapter 7
    BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                    Case No. 19-12153 (KBO)

                      Debtors.                                      (Jointly Administered)


                                           CERTIFICATE OF SERVICE

                    I, Peter J. Keane, hereby certify that on the 1st day of September, 2021, I caused a copy of
the following to be served on the attached service list in the manner indicated.


                    Fourth Motion of Chapter 7 Trustee, George L. Miller, for Order Further
                    Extending the Period Within Which the Trustee May Remove Actions Pursuant to
                    28 U.S.C. § 1452 and Federal Rule of Bankruptcy Procedure 9027; Notice;
                    Exhibit A.

    Dated: September 1, 2021                             PACHULSKI STANG ZIEHL & JONES LLP

                                                          /s/ Peter J. Keane
                                                         Peter J. Keane (DE Bar No. 5503)
                                                         919 North Market Street, 17th Floor
                                                         P O Box 8705
                                                         Wilmington, DE 19899 (Courier 19801)
                                                         Telephone: 302-652-4100
                                                         Facsimile: 302-652-4400
                                                         E-mail: pkeane@pszjlaw.com

                                                         Counsel for George L. Miller,
                                                         Chapter 7 Trustee




1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
      Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment,
      LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company
      (5783).


DOCS_DE:227737.38 68700/001
               Case 19-12153-KBO     Doc 789-3   Filed 09/01/21    Page 2 of 9




Bayou Steel 2002 Service List Expedited
Case No. 19-12153 (KBO)                          FIRST CLASS MAIL
Document No. 227709                              (Top Creditors)
08 – First Class Mail                            The David J Joseph Company
91 – Electronic Mail                             PO Box 632960
                                                 Cincinnati, OH 45263-2960

(Counsel to George L. Miller, Ch 7 Trustee)      FIRST CLASS MAIL
Bradford J. Sandler, Esquire                     (Top Creditors)
Colin R. Robinson, Esquire                       JLE Industries, LLC
Peter J. Keane, Esquire                          Jamie Marchionda
Pachulski Stang Ziehl & Jones LLP                119 Icmi Road, Suite 210
919 N. Market Street, 17th Floor                 Dunbar, PA 15431
Wilmington, DE 19801
Email: bsandler@pszjlaw.com;                     FIRST CLASS MAIL
crobinson@pszjlaw.com;                           (Top Creditors)
pkeane@pszjlaw.com                               TMS International, LLC
                                                 2835 E Carson St., Ste 300
FIRST CLASS MAIL                                 Pittsburgh, PA 15302-5126
Internal Revenue Service
Centralized Insolvency Operation                 FIRST CLASS MAIL
2970 Market St                                   (Top Creditors)
PO Box 7346 (19101-7346)                         Minerais U.S. LLC
Philadelphia, PA 19104                           Andrew Cooke
                                                 105 Raider Blvd
FIRST CLASS MAIL                                 Hillsborough, NJ 08844
(Committee of Unsecured Creditors; Top 30
Creditors)
Louisiana Scrap Metal Recycling of Baton         ELECTRONIC MAIL
Rouge, Inc.                                      (Counsel for the Debtor)
Attn: Daniel Richard                             Christopher A. Ward, Esquire
2200 Cameron Street                              Shanti M. Katona, Esquire
Lafayette, LA 70506                              Stephen J. Astringer, Esquire
                                                 Polsinelli PC
FIRST CLASS MAIL                                 222 Delaware Ave, Suite 1101
(Committee of Unsecured Creditors)               Wilmington, DE 19801
Tokia Caribon GE LLC                             Email: cward@polsinelli.com;
Attn: Jay McCloy                                 skatona@polsinelli.com;
6210 Ardey Kell Road, Suite 270                  sastringer@polsinelli.com
Charolette, NC 28277

FIRST CLASS MAIL
(Top Creditors)
Alter Trading Corporation
700 Office Parkway
St. Louis, MO 63141-7124



DOCS_DE:227709.2 57095/001
               Case 19-12153-KBO      Doc 789-3   Filed 09/01/21    Page 3 of 9




ELECTRONIC MAIL                                   ELECTRONIC MAIL
Office of the United States Trustee               (Counsel to United Steel, Paper and
Delaware                                          Forestry, Rubber, Manufacturing, Energy,
Linda J Casey, Esquire                            Allied Industrial and Service Workers
844 King St Ste 2207                              International Union (“United
Lockbox 35                                        Steelworkers”))
Wilmington, DE 19801                              Susan E Kaufman, Esquire
Email: Linda.Casey@usdoj.gov                      Law Office of Susan E Kaufman LLC
                                                  919 North Market Street, Suite 460
ELECTRONIC MAIL                                   Wilmington, DE 19801
US Attorney for Delaware                          Email: skaufman@skaufmanlaw.com
David C Weiss c/o Ellen Slights
Hercules Building, Suite 400                      ELECTRONIC MAIL
1313 N. Market Street                             (Counsel to Black Diamond Commercial
Wilmington, DE 19801                              Finance, LLC, the Subordinated Term Loan
Email: usade.ecfbankruptcy@usdoj.gov              Agent)
                                                  Seth A Niederman, Esquire
ELECTRONIC MAIL                                   Fox Rothschild LLP
Delaware Attorney General                         919 North Market Street, Suite 300
Kathy Jennings, Esquire                           Wilmington, DE 19899-2323
820 N French St                                   Email: sniederman@foxrothschild.com
Carvel State Office Building
Wilmington, DE 19801                              ELECTRONIC MAIL
Email: attorney.general@state.de.us               (Counsel to Westchester Fire Insurance
                                                  Company and its affiliated sureties)
ELECTRONIC MAIL                                   Gary D Bressler, Esquire
Delaware Dept of Justice                          McElroy Deutsch Mulvaney & Carpenter
Attn Bankruptcy Dept                              LLP
820 N French St 6th Fl                            300 Delaware Avenue, Suite 770
Wilmington, DE 19801                              Wilmington, DE 19801
Email: attorney.general@state.de.us               Email: gbressler@mdmc-law.com

ELECTRONIC MAIL                                   ELECTRONIC MAIL
(Counsel to Bank of America NA as                 (Counsel to M. Brashem, Inc. and MBI
Admninistrative Agent, the Prepetition            Rolls, LLC; and Rockwood Water, Sewer
Agent for itself and other prepetition            and Gas)
lenders)                                          Karen C Bifferato, Esquire
Mark D Collins, Esquire                           Kelly M Conlan, Esquire
David T Queroli, Esquire                          Christopher Griffiths, Esquire
Richards Layton & Finger                          Connolly Gallagher LLP
920 North King St                                 1201 North Market Street, 20th Floor
One Rodney Square                                 Wilmington, DE 19801
Wilmington, DE 19801                              Email:
Email: collins@rlf.com; queroli@rlf.com           kbifferato@connollygallagher.com;
                                                  kconlan@connollygallagher.com;
                                                  cgriffiths@connollygallagher.com


                                             2
DOCS_DE:227709.2 57095/001
               Case 19-12153-KBO        Doc 789-3   Filed 09/01/21     Page 4 of 9




                                                    ELECTRONIC MAIL
ELECTRONIC MAIL                                     (Counsel to Trinity Industries Leasing Co.)
(Counsel to the Official Committee of               Jason D. Angelo, Esquire
Unsecured Creditors)                                Reed Smith LLP
G David Dean, Esquire                               1201 N. Market Street, Suite 1500
Patrick J Reilley, Esquire                          Wilmington, DE 19801
Cole Schotz PC                                      Email: jangelo@reedsmith.com
500 Delaware Avenue, Suite 1410
Wilmington, DE 19801                                ELECTRONIC MAIL
Email: ddean@coleschotz.com;                        Delaware Secretary of State
preilley@coleschotz.com;                            Franchise Tax
                                                    401 Federal Street
ELECTRONIC MAIL                                     PO Box 898
(Counsel to TMS International, LLC)                 Dover, DE 19903
Jack Elliott, Esquire                               Email: dosdoc_bankruptcy@state.de.us
Eric M Sutty, Esquire
Elliott Greenleaf PC                                ELECTRONIC MAIL
1105 N. Market Street, Suite 1700                   Delaware State Treasury
Wilmington, DE 19801                                820 Silver Lake Blvd Suite 100
Email: jpe@elliottgreenleaf.com;                    Dover, DE 19904
ems@elliottgreenleaf.com                            Email: statetreasurer@state.de.us

ELECTRONIC MAIL                                     ELECTRONIC MAIL
(Counsel to RHI US Ltd. and Magnesita)              Internal Revenue Service
Refractories Company                                Attn Susanne Larson
Matthew G Summers, Esquire                          31 Hopkins Plz Rm 1150
Chantelle D McClamb, Esquire                        Baltimore, MD 21201
Ballard Spahr LLP                                   Email: SBSE.Insolvency.Balt@irs.gov
919 Market Street, 11th Floor
Wilmington, DE 19801                                ELECTRONIC MAIL
Email: mcclambc@ballardspahr.com;                   Securities & Exchange Commission
summersm@ballardspahr.com;                          100 F St NE
                                                    Washington, DC 20549
ELECTRONIC MAIL                                     Email: SECBankruptcy-OGC-
(Counsel for Louisiana Health Service &             ADO@SEC.GOV
Indemnity Company d/b/a Blue Cross and
Blue Shield of Louisiana)                           ELECTRONIC MAIL
David M. Klauder, Esquire                           Securities & Exchange Commission
BIELLI & KLAUDER, LLC                               G Jeffrey Boujoukos Regional Director
1204 N. King Street                                 1617 JFK Boulevard Ste 520
Wilmington, DE 19801                                Philadelphia, PA 19103
Email: dklauder@bk-legal.com                        Email: philadelphia@sec.gov




                                               3
DOCS_DE:227709.2 57095/001
               Case 19-12153-KBO         Doc 789-3   Filed 09/01/21    Page 5 of 9




ELECTRONIC MAIL                                      ELECTRONIC MAIL
Securities & Exchange Commission NY                  (Committee of Unsecured Creditors; United
Office                                               Steel, Paper and Forestry, Rubber,
Marc Berger Regional Director                        Manufacturing, Energy, Allied Industrial
200 Vesey St Ste 400                                 and Service Workers International Union
Brookfield Place                                     (“United Steelworkers”))
New York, NY 10281-1022                              United Steelworkers
Email: bankruptcynoticeschr@sec.gov                  David R Jury, Anthony Resnick
                                                     60 Boulevard of the Allies, Room 807
ELECTRONIC MAIL                                      Pittsburgh, PA 15222
(Counsel to Bank of America NA as                    Email: djury@usw.org;
Admninistrative Agent, the Prepetition               aresnick@usw.org
Agent for itself and other prepetition
lenders)                                             ELECTRONIC MAIL
William L Wallander, Esquire                         (Counsel to JLE Industries, LLC)
Bradley Foxman, Esquire                              Trent Echard, Esquire
Matthew J Pyeatt, Esquire                            Echard Marquette PC
Vinson & Elkins                                      4773 William Flynn Highway
2001 Ross Ave Ste 3900                               Allison Park, PA 15101
Trammell Crow Center                                 Email: trent@trustemlaw.com
Dallas, TX 75201
Email: bwallander@velaw.com;                         ELECTRONIC MAIL
bfoxman@velaw.com;                                   (Counsel to Westchester Fire Insurance
mpyeatt@velaw.com                                    Company and its affiliated sureties)
                                                     Michael R Morano, Esquire
ELECTRONIC MAIL                                      McElroy Deutsch Mulvaney & Carpenter
(Counsel to Black Diamond Commercial                 LLP
Finance, LLC, the Subordinated Term Loan             1300 Mount Kemble Ave.
Agent)                                               Morristown, NJ 07960
Daniel J McGuire, Esquire                            Email: mmorano@mdmc-law.com
Winston & Strawn LLP
35 W Wacker Dr                                       ELECTRONIC MAIL
Chicago, IL 60601-9703                               (Counsel to D&B Metals Inc.)
Email: dmcguire@winston.com                          Michael S. Held, Esquire
                                                     Jackson Walker LLP
ELECTRONIC MAIL                                      2323 Ross Avenue, Suite 600
(Committee of Unsecured Creditors; Top 30            Dallas, TX 75201
Creditors)                                           Email: mheld@jw.com
American State Equipment Co., Inc
Attn: Timothy Kraut
2055 South 108th Street
PO Box 270287
Milwaukee, WI 53227
Email: tkraut@amstate.com




                                                4
DOCS_DE:227709.2 57095/001
               Case 19-12153-KBO        Doc 789-3   Filed 09/01/21     Page 6 of 9




ELECTRONIC MAIL                                     ELECTRONIC MAIL
Pension Benefit Guaranty Corporation                (Counsel to Port of South Louisiana)
Carolyn J. Lachman, Attorney                        Alan H. Goodman, Esquire
C Wayne Owen Jr.                                    Richard G. Passler, Esquire
Simon J Torres                                      Breazeale Sachse & Wilson LLP
1200 K Street, N.W.                                 909 Poydras Street, Suite 1500
Office of the General Counsel                       New Orleans, LA 70112
Washington, DC 20005-4026                           Email: alan.goodman@bswllp.com;
Email: lachman.carolyn@pbgc.gov;                    richard.passler@bswllp.com
owen.wayne@pbgc.gov;
efile@pbgc.gov;                                     ELECTRONIC MAIL
torres.simon@pbgc.gov                               (Counsel to State of Louisiana, Office of the
                                                    Attorney General)
ELECTRONIC MAIL                                     State of Louisiana Department of Justice,
(Counsel to United Steel, Paper and                 Office of Attorney General Jeff Landry
Forestry, Rubber, Manufacturing, Energy,            Christopher Lento
Allied Industrial and Service Workers               PO Box 94005
International Union (“United                        Baton Rouge, LA 70804-9005
Steelworkers”))                                     Email: lentoc@ag.louisiana.gov
Richard M Seltzer, Esquire
Melissa S Woods, Esquire                            ELECTRONIC MAIL
Cohen, Weiss and Simon LLP                          (Counsel to Traxys North America LLC)
900 Third Avenue, 21st Floor                        Rick A. Steinberg, Esquire
New York, NY 10036                                  Price Meese Shulman & D'Arminio PC
Email: rseltzer@cwsny.com;                          50 Tice Boulevard, Suite 380
mwoods@cwsny.com                                    Woodcliff Lake, NJ 07677
                                                    Email: rsteinberg@pricemeese.com
ELECTRONIC MAIL
(Counsel to Tokai Carbon GE LLC)                    ELECTRONIC MAIL
Amy Pritchard Williams, Esquire                     (Union Pacific Railroad Company)
Troutman Sanders LLP                                Union Pacific Railroad Company
301 S. College Street, Suite 3400                   Tonya W Conley, Lila L Howe
Charlotte, NC 28202                                 1400 Douglass Street, Stop 1580
Email: amy.williams@troutman.com                    Omaha, NE 68179
                                                    Email: bankruptcynotices@up.com
ELECTRONIC MAIL
(Counsel to the Official Committee of               ELECTRONIC MAIL
Unsecured Creditors)                                (Counsel to Hero Lands Company, LLC)
Jason R Adams, Esquire                              Robert M. Greenbaum, Esquire
Lauren S Schlussel, Esquire                         Smith Kane Holman LLC
Kelley Drye & Warren LLP                            112 Moores Road, Suite 300
101 Park Avenue                                     Malvern, PA 19355
New York, NY 10178                                  Email: rgreenbaum@skhlaw.com
Email: jadams@kelleydrye.com;
lschlussel@kelleydrye.com



                                               5
DOCS_DE:227709.2 57095/001
               Case 19-12153-KBO    Doc 789-3   Filed 09/01/21   Page 7 of 9




ELECTRONIC MAIL
(Counsel to Hero Lands Company, LLC)            ELECTRONIC MAIL
Francis J Lobrano, Esquire                      (Top Creditors)
Carver Darden                                   Barfield Enterprises, Inc.
147 Keating Drive                               Christine Bossier
PO Box 208                                      PO Box 218
Belle Chasse, LA 70037                          New Boston, TX 75570
Email: lobrano@carverdarden.com                 Email: cmbossier@aol.com

ELECTRONIC MAIL                                 ELECTRONIC MAIL
(Counsel to Oracle America, Inc.)               (Top Creditors)
Shawn M Christianson, Esquire                   Kodiak Metals Recycling Inc.
Buchalter PC                                    James Dickinson
55 Second Street, 17th Floor                    1010 Avenue S
San Francisco, CA 94105-3493                    Dickinson, TX 77586
Email: schristianson@buchalter.com              Email: ckl@kodiakresources.net

ELECTRONIC MAIL                                 ELECTRONIC MAIL
(Counsel for Louisiana Health Service &         (Top Creditors)
Indemnity Company d/b/a Blue Cross and          Proler Southwest Inc.
Blue Shield of Louisiana)                       Linh Nguyen
Louisiana Health Service &                      PO Box 53028
Indemnity Company d/b/a Blue Cross and          Houston, TX 77052
Blue Shield of Louisiana                        Email: linh.nguyen@simsmm.com
Douglas M. Chapoton, Esquire
5525 Reitz Avenue                               ELECTRONIC MAIL
Baton Rouge, LA 70809-3802                      (Top Creditors)
Email: douglas.chapoton@bcbsla.com              Derichebourg Recycling USA, Inc.
                                                Danielle Canga
ELECTRONIC MAIL                                 7501 Wallisville Road
(Tennessee Attorney General's Office)           Houston, TX 77020-3543
TN Dept of Env't and Conservation               Email: danielle.canga@derichebourg.com
c/oTN Attorney General's Office,
Bankruptcy Division                             ELECTRONIC MAIL
PO Box 20207                                    (Top Creditors)
Nashville, TN 37202-0207                        LA Scrap Metal Recycling of B.R.
Email: AGBankDelaware@ag.tn.gov                 Daniel Richard
                                                2527 S Westport Drive
ELECTRONIC MAIL                                 Port Allen, LA 70767
(Top Creditors)                                 Email: drichard@lascrapmetal.com
Tokai Carbon GE LLC
Kelly Correll
6210 Audry Kell Road Suite 270
Charlotte, NC 28277
Email:
kelly.correll@tokaicarbonusa.com


                                           6
DOCS_DE:227709.2 57095/001
               Case 19-12153-KBO   Doc 789-3   Filed 09/01/21   Page 8 of 9




ELECTRONIC MAIL                                ELECTRONIC MAIL
(Top Creditors)                                (Top Creditors)
Strickland Trading Inc.                        Gong Chang %MPSI
B. Wallace                                     Dave Baldea
101 Carnoustie                                 PO Box 4030
Shoal Creek, AL 35242                          Carmel, IN 46082
Email: bwallace@stricklandtrading.com          Email: vikingsport@msn.com

ELECTRONIC MAIL                                ELECTRONIC MAIL
(Top Creditors)                                (Top Creditors)
Protrade Steel Company, Ltd                    Pull A Part
5700 Darrow Road                               Rebecca Kim
Suite 114                                      4473 Tilly Mill Road
Hudson, OH 44236                               Atlanta, GA 30360
Email: atan@protradesteel.com;                 Email: rebeccak@pullapart.com
freightap@protradesteel.com
                                               ELECTRONIC MAIL
ELECTRONIC MAIL                                (Top Creditors)
(Top Creditors)                                Lhoist North America
Pacific Foundry Company                        John Beatty
136 Durham Avenue                              3700 Hulen Street
New Jersey, NJ 08840                           Fort Worth, TX 76107
Email: zeno@pfcroll.com                        Email: john.beatty@lhoist.com

ELECTRONIC MAIL                                ELECTRONIC MAIL
(Top Creditors)                                (Top Creditors)
River Parish Contractors Inc.                  Diamond E Trucking
Shawn Becnel                                   C Mitchell
4007 West Airline Hwy                          214 Veterans Blvd
PO Box 2650                                    PO Box 1056
Reserve, LA 70084-0545                         Denham Springs, LA 70726
Email:                                         Email: diamondetrucking@yahoo.com
shawn.becnel@rpcontractors.com
                                               ELECTRONIC MAIL
ELECTRONIC MAIL                                (Top Creditors)
(Top Creditors)                                Kone Cranes
LA Scrap Processors                            Keith Miner
Daniel Richard                                 3115 Laplace Lane
2200 Cameron Street                            Laplace, LA 70068
Lafayette, LA 70506                            Email: keith.miner@konecranes.com
Email: drichard@lascrapmetal.com




                                          7
DOCS_DE:227709.2 57095/001
               Case 19-12153-KBO   Doc 789-3   Filed 09/01/21    Page 9 of 9




ELECTRONIC MAIL                                ELECTRONIC MAIL
(Top Creditors)                                (Top Creditors)
Jefferson Iron & Metal                         Rochester Iron And Metal, Inc.
3940 Montclair Road, #300                      Michele Morgan
PO Box 131449                                  1552 E. Lucas Street
Birmingham, AL 35213                           Rochester, IN 46975
Email: danny@jeffiron.com                      Email: mmorgan@rochesteriron.com

ELECTRONIC MAIL                                ELECTRONIC MAIL
(Top Creditors)                                (Top Creditors)
American State Equipment                       Hisar Celik C O MPSI Rolls
2055 South 108th Street                        Dave Baldea
Milwaukee, WI 53227                            PO Box 4030
Email: mhocking@amstate.com                    Carmel, IN 46082-4030
                                               Email: vikingsport@msn.com
ELECTRONIC MAIL
(Top Creditors)                                ELECTRONIC MAIL
M. Brashem, Inc                                (Counsel to Steel and Pipe Supply
14023 Ne 18th Street                           Company, Inc.)
Bellevue, WA 98007                             Eric J. Monzo, Esq.
Email: mikeb@mbrashem.com                      Douglas N. Candeub, Esq.
                                               Sarah M. Ennis, Esq.
ELECTRONIC MAIL                                Morris James LLP
(Top Creditors)                                500 Delaware Avenue, Suite 1500
American Roll Group LLC                        Wilmington, De 19801
Kevin McCaffrey                                Email: emonzo@morrisjames.com;
28182 N Hayden Road                            dcandeub@morrisjames.com;
Scottsdale, AZ 85266                           sennis@morrisjames.com
Email: rollvendor@gmail.com
                                               ELECTRONIC MAIL
ELECTRONIC MAIL                                (Counsel to Defendant M.A.R.S., Inc,
(Top Creditors)                                d/b/a Modern American Recycling Services)
Applied Industrial                             Davis Lee Wright, Esq.
5516 Powell Street                             ROBINSON &COLE LLP
Harahan, LA 70183-3427                         1201 N. Market Street, Suite 1406
Email: sc0273@applied.com                      Wilmington, DE 19801
                                               Email: dwright@rc.com
ELECTRONIC MAIL
(Top Creditors)
Scrap Connection
Stacey Griffin
1954 Highway 182
Houma, LA 70364
Email: motorcrossmoma@yahoo.com




                                          8
DOCS_DE:227709.2 57095/001
